MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                             FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                   Feb 04 2020, 8:51 am

court except for the purpose of establishing                                       CLERK
                                                                             Indiana Supreme Court
the defense of res judicata, collateral                                         Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jennie Scott                                              Curtis T. Hill, Jr.
Muncie, Indiana                                           Attorney General of Indiana

                                                          Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Parent-Child                         February 4, 2020
Relationship of L.C. (Child) and                          Court of Appeals Case No.
M.H. (Mother);                                            19A-JT-1714
M.H. (Mother),                                            Appeal from the Delaware Circuit
                                                          Court
Appellant-Respondent,
                                                          The Honorable Kimberly S.
        v.                                                Dowling, Judge
                                                          Trial Court Cause No.
The Indiana Department of                                 18C02-1811-JT-135
Child Services,
Appellee-Petitioner



May, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020                     Page 1 of 19
[1]   M.H. (“Mother”) 1 appeals the involuntary termination of her parental rights to

      L.C. (“Child”). Mother challenges several of the trial court’s findings, arguing

      they are not supported by the evidence. In addition, Mother contends the trial

      court’s findings do not support its conclusions that the conditions under which

      Child was removed from Mother’s care would not be remedied, 2 that

      termination was in Child’s best interests, and that there exists a satisfactory plan

      for Child’s care following the termination of Mother’s parental rights. 3 We

      affirm.



                                Facts and Procedural History
[2]   Child was born to Mother on December 27, 2015. Child was born at thirty-

      three weeks gestation and “required an extended hospital stay following his

      birth.” (App. Vol. II at 34.) Upon his release from the hospital, Child lived




      1
          J.C. (“Father”) consented to Child’s adoption and does not participate in this appeal.
      2
        Mother also alleges the trial court’s findings do not support its conclusion that the continuation of the
      Mother-Child relationship posed a threat to Child’s well-being. Because we hold the trial court’s findings
      supported its conclusion that the conditions under which Child was removed from Mother’s care would not
      be remedied, we need not consider Mother’s argument regarding whether the continuation of the parent-child
      relationship poses a risk to Child’s well-being. See In re L.S., 717 N.E.2d 204, 209 (Ind. Ct. App. 1999)
      (because Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, the court need find only one
      requirement to terminate parental rights), reh’g denied, trans. denied, cert. denied 534 U.S. 1161 (2002).
      3
        Mother also argues the Department of Child Services (“DCS”) did not prove that Child had been
      adjudicated a Child in Need of Services (“CHINS”) on two separate occasions as required by Indiana Code
      section 31-35-2-4(b)(2)(B)(iii). Mother is correct – Child has been adjudicated a Child in Need of Services
      only one time. However, as Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, and we
      conclude the trial court’s findings support its conclusion that the conditions under which Child was removed
      from Mother’s care would not be remedied, DCS did not need also to prove that Child had twice been
      adjudicated a CHINS. See In re L.S., 717 N.E.2d at 209 (because Indiana Code section 31-35-2-4(b)(2)(B)
      written in the disjunctive, court needs find only one requirement to terminate parental rights).

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020                Page 2 of 19
      with Mother. Dr. Milissa Eley was Child’s pediatrician and began seeing Child

      in February 2016. At Child’s first visit, Dr. Eley observed Child was

      “underweight and struggling to meet his milestones.” (Id.) Dr. Eley prescribed

      a high-calorie formula and spoke with Mother multiple times regarding proper

      feeding practices to encourage Child’s proper weight gain. Dr. Eley ultimately

      concluded Child suffered from various medical issues, including “failure to gain

      weight and at high risk for failure to thrive . . . [and] physically and

      developmentally delayed.” (Id. at 35.)


[3]   On August 16, 2016, the Department of Child Services (“DCS”) filed a petition

      alleging Child was a Child in Need of Services (“CHINS”) based on Dr. Eley’s

      diagnosis and because Mother had failed to bring Child to thirteen of his last

      fifteen appointments with Meridian Pediatric Rehabilitation, Mother’s live-in

      boyfriend used illicit substances, and Father had tested positive for marijuana.

      Child remained in Mother’s care. On September 9, 2016, the trial court

      adjudicated Child as a CHINS based on Mother’s admission to all allegations

      except those related to boyfriend and to Father’s use of drugs.


[4]   On October 28, 2016, at his nine-month checkup, Child had lost five ounces

      since his weight check eight days earlier. Dr. Eley told Mother that Child

      should be admitted to the hospital immediately. Mother left Dr. Eley’s office

      before Child could be admitted to the hospital. Dr. Eley contacted DCS, who

      took Child into emergency custody and placed him in foster care the same day.

      On October 31, 2016, Child was admitted to the hospital and began gaining

      weight.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 3 of 19
[5]   On November 29, 2016, the trial court entered its dispositional decree in the

      CHINS proceeding. The trial court ordered Mother to, among other things,


              maintain suitable, safe and stable housing; secure and maintain a
              legal and stable source of income; complete a substance abuse
              assessment and follow recommendations; meet with
              medical/psychiatric personnel and meet personal[,] medical and
              mental health needs, as well as medical and mental health needs
              of [Child]; attend scheduled visitation with [Child] and follow
              visitation rules and procedures; and provide [Child] with a safe,
              secure and nurturing environment free from abuse and neglect.


      (Id. at 36.) Mother was initially compliant in services and completed all

      assessments. However, Mother did not believe she needed assistance with her

      mental health or parenting skills, and she did not make any progress in services.

      Mother eventually stopped participating in services.


[6]   At the beginning of the proceedings, Mother’s visitation with Child was

      unsupervised. However, on August 6, 2018, Mother’s visits were changed to

      supervised “until [Mother] was compliant with visitation rules and had secured

      stable housing.” (Id.) Mother did not return to unsupervised visits. After the

      visits became supervised, Mother started missing visits. Mother missed fifteen

      visits between August 6, 2018, and February 2019. At Mother’s request, her

      visits were decreased to one per week in November 2018, and to once every

      other week in January 2019.


[7]   On November 30, 2018, DCS filed a petition to terminate Mother’s parental

      rights to Child based on Mother’s noncompliance with services. The trial court


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 4 of 19
      held fact-finding hearings on the matter on February 21, 2019, March 21, 2019,

      and April 2, 2019. On July 1, 2019, the trial court entered its order terminating

      Mother’s parental rights to Child.



                                 Discussion and Decision
                                      I. Standard of Review
[8]   We review termination of parental rights with great deference. In re K.S., 750
N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge

      credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004),

      trans. denied. Instead, we consider only the evidence and reasonable inferences

      most favorable to the judgment. Id. In deference to the juvenile court’s unique

      position to assess the evidence, we will set aside a judgment terminating a

      parent’s rights only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208

      (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534 U.S. 1161 (2002).


[9]   “The traditional right of parents to establish a home and raise their children is

      protected by the Fourteenth Amendment of the United States Constitution.” In

      re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must

      subordinate the interests of the parents to those of the children when evaluating

      the circumstances surrounding a termination. In re K.S., 750 N.E.2d at 837.

      The right to raise one’s own children should not be terminated solely because

      there is a better home available for the children, id., but parental rights may be




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 5 of 19
       terminated when a parent is unable or unwilling to meet parental

       responsibilities. Id. at 836.


[10]   To terminate a parent-child relationship, the State must allege and prove:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof

       of these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g

       denied. If the court finds the allegations in the petition are true, it must

       terminate the parent-child relationship. Ind. Code § 31-35-2-8.


[11]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 6 of 19
       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

       evidence supports the findings and whether the findings support the judgment.

       Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208. Mother challenges

       several findings and the trial court’s conclusions that there was a reasonable

       probability that the conditions under which Child was removed from Mother’s

       care would not be remedied, that termination was in Child’s best interests, and

       that there existed a satisfactory plan for Child’s care following termination of

       Mother’s parental rights.


           II. Reasonable Probability Conditions Would Not Be
                               Remedied
[12]   A trial court must judge a parent’s fitness to care for her child at the time of the

       termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).

       Evidence of a parent’s pattern of unwillingness or lack of commitment to

       address parenting issues and to cooperate with services “demonstrates the

       requisite reasonable probability” that conditions will not change. Lang v. Starke

       Cty. OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied. Mother

       challenges a number of the trial court’s findings related to its conclusion that the

       conditions under which Child was removed from Mother’s care would not be

       remedied, which we discuss infra. She then argues the trial court’s

       unchallenged findings do not support its conclusion.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 7 of 19
                                                 A. Finding 20

[13]   Mother challenges Finding 20 of the trial court’s order, which states: “Dr. Eley

       concluded that [Child’s] failure to thrive was not due to a medical condition but

       rather was the result of social and environmental factors while he was in

       Mother’s care.” (App. Vol. II at 35.) Mother directs us to testimony from Dr.

       Eley that supports Mother’s contention that Child’s failure to thrive was based

       on a medical condition and not environmental factors.


[14]   Dr. Eley testified that Child was born premature, and “feeding issues were an

       issue when he was a newborn from the beginning.” (Tr. Vol. II at 46.)

       Additionally, Dr. Eley testified Child had reflux, which can cause vomiting and

       a child with reflux can have difficulty “retaining calories.” (Id. at 47.) Dr. Eley

       also testified Child had anemia due to the feeding issues. Mother argues Dr.

       Eley’s testimony indicates Child’s failure to thrive is medical, and not

       environmental.


[15]   However, Mother’s argument ignores Dr. Eley’s other testimony, which

       supports the trial court’s finding that Child’s failure to thrive, while initially

       medical, was exacerbated by environmental factors, specifically, Mother failing

       to follow the doctor’s recommendations regarding feeding practices for Child.

       Dr. Eley testified Mother did not pick up the high calorie formula prescribed to

       address Child’s weight gain issues, Mother left with Child after an appointment

       during which Child had lost weight, and Dr. Eley had explained Child’s feeding

       issues to Mother multiple times. Additionally, at the time of his removal from

       Mother’s care, Child fell below the first percentile on the pediatrician’s growth
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 8 of 19
       chart, which charts a child’s weight compared to a general standard. After

       some time in foster care, he was in the 25th percentile and hitting appropriate

       developmental milestones.


[16]   When asked for her medical opinion regarding the reason for Child’s diagnosis

       as failure to thrive, Dr. Eley testified the diagnosis was not due to “medical

       reasons” and instead was due to “social reasons.” (Id. at 55.) Mother’s

       argument is an invitation for us to reweigh the evidence and judge the

       credibility of witnesses, which we cannot do. See In re D.D., 804 N.E.2d at 265

       (appellate court cannot reweigh the evidence or judge the credibility of

       witnesses). The evidence was sufficient to support this finding.


                                                 B. Finding 33

[17]   Mother challenges a portion of Finding 33 of the trial court’s order, which

       states in relevant part: “Mother has been unable to maintain safe, stable and

       suitable housing during the CHINS proceedings.” (App. Vol. II at 36.) Mother

       directs us to testimony supporting her contention that she has maintained safe,

       stable, and suitable housing during the pendency of these proceedings.

       Specifically, Mother cites the testimony of Amber Coleman, one of the service

       providers, who stated Mother has “been in stable housing for a while.” (Tr.

       Vol. II at 117.) Additionally, Family Case Manager Patrick Orto testified

       Mother’s housing was “appropriate.” (Id. at 153.) Mother also testified she

       had been living at her current residence for approximately one year.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 9 of 19
[18]   Mother’s argument ignores testimony contrary to Mother’s own, including

       testimony that Mother had only been living at her current residence for

       approximately six months, and that Mother did not have “income to pay” for

       the apartment. (Id. at 47.) Further, other testimony supported the trial court’s

       finding, including evidence that Mother moved multiple times during the

       CHINS proceedings -- from her Mother’s house, to her boyfriend’s, and then to

       an apartment. Family Case Manager Laura Bennett testified that, at one point

       during the proceedings, “[Mother] up and moved and did not let DCS know

       that she was moving prior.” (Id. at 46.) Mother’s argument is an invitation for

       us to reweigh the evidence and judge the credibility of witnesses, which we

       cannot do. See In re D.D., 804 N.E.2d at 265 (appellate court cannot reweigh

       the evidence or judge the credibility of witnesses). The evidence supports this

       finding.


                                                 C. Finding 69

[19]   Mother challenges Finding 69 of the trial court’s order, which states:


               [Child] needs a safe, stable, secure and permanent environment
               in order to thrive. Mother has not shown the ability to provide
               [Child] with such an environment and has not demonstrated that
               she is able to provide a home free of neglect for [Child].
               Mother’s habitual patterns of conduct support the substantial
               probability of future neglect or deprivation of KS.


       (App. Vol. II at 39) (internal citation omitted). Mother argues DCS did not

       present evidence to support this finding, and “there is no child in this matter

       named K.S.” (Br. of Appellant at 22.) This case involves no child named K.S.;

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 10 of 19
       however we interpret this singular reference to “K.S.” as a scrivener’s error,

       which cannot be used to defeat a judgment. See McBride v. Monroe Cty. Ofc. of

       Family & Children, 798 N.E.2d 185, 200 (Ind. Ct. App. 2003) (typographical

       error in trial court’s finding does not corrupt judgment).


[20]   Regarding evidence to support the trial court’s finding, DCS presented evidence

       Mother had difficulty maintaining stable employment, as she held jobs for only

       four or five months at a time; she relied on her ex-boyfriend for financial

       support; and she did not seem to retain much of the information discussed as

       part of parenting-related services. Mother’s argument is an invitation for us to

       reweigh the evidence and judge the credibility of witnesses, which we cannot

       do. See In re D.D., 804 N.E.2d at 265 (appellate court cannot reweigh the

       evidence or judge the credibility of witnesses). The evidence was sufficient to

       support this finding.


                              D. Remainder of the Trial Court’s Findings

[21]   Additionally, we note the plethora of unchallenged trial court findings that

       support the trial court’s decision to terminate Mother’s parental rights. See

       Matter of A.C.B., 598 N.E.2d 570, 573 (Ind. Ct. App. 1992) (affirming

       termination of parental rights despite erroneous findings because other findings

       supported termination). Such findings include:


               11. DCS filed a Petition Alleging Child to be In Need of Services
               on August 16, 2016 under Cause 18C02-1608-JC-000234
               (“CHINS proceeding”) alleging that since birth, [Child] had
               remained below the 1% for weight; that [Child] is unable to sit up
               without assistance; that [Child] has missed thirteen (13) of fifteen
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 11 of 19
        (15) appointments with Meridian Pediatric Rehabilitation for
        feeding treatment, physical therapy evaluation and occupational
        therapy evaluation; that Mother’s live-in boyfriend, [K.Y.], uses
        illicit substances including but not limited to marijuana; that
        Father exercises limited visitation with [Child]; and that Father
        tested positive for marijuana.


                                              *****


        15. At a weight check on October 28, 2016, [Child] had lost 5
        ounces from his prior weight check. [Child] should have been
        gaining approximately ½ to 1 ounce per day.


        16. Dr. Eley recommended that [Child] be admitted directly to
        the hospital from the October 28, 2016 weight check
        appointment, but Mother left Dr. Eley’s office with [Child]
        before he could be admitted.


        17. [Child] was subsequently removed from Mother’s care on an
        emergency basis on October 28, 2016 and was placed into foster
        care.


        18. On October 31, 2016, [Child] was admitted to the hospital,
        and he began gaining weight.


        19. [Child] has continued to gain weight while in foster care, and
        he is currently in the 25th percentile for height and weight.


                                              *****


        22. FCM Bennett determined that Mother needed assistance
        with parenting education. FCM Bennett observed that Mother
        was unable to care for [Child] and appeared to have difficulty
        understanding, processing and remembering basic parenting
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 12 of 19
        instructions or directions. Mother was unable to properly mix
        formula for [Child] and routinely forgot instructions she was
        given regarding how to care for [Child].


                                              *****


        28. At the Periodic Case Review on February 6, 2017, Mother
        had recently tested positive for marijuana and had not attended
        [Child’s] therapy appointments. Mother was visiting with
        [Child]. Mother had been offered therapy and parenting
        education, as well as the opportunity to participate in [Child’s]
        medical visits and therapies.


                                              *****


        39. On August 24, 2017, Mother completed an evaluation of her
        cognitive, academic and social-emotional functioning, as well as
        an evaluation of her parenting style and beliefs, with Dr. Crystal
        Hicks from Anchor Behavioral Counseling.


        40. Dr. Hicks determined that Mother holds inappropriate
        expectations for children and is at risk of reversing family roles.
        Specifically, Mother may tend to treat children more as peers and
        use child to help meet self-needs.


        41. Diagnostic impressions from Mother’s assessment were
        Borderline Intellectual Functioning and Unspecified Anxiety
        Disorder. Mother’s global cognitive functioning fell within the
        borderline range and revealed that Mother will likely have greater
        difficulty than her peers in effective problem solving and
        interacting with her environment.


        42. Mother’s responses during the evaluation indicated the
        presence of paranoia and extreme guardedness, and Dr. Hicks

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 13 of 19
        determined that Mother is likely experiencing psychological
        problems she is not reporting.


                                              *****


        46. During her home-based casework, Mother required frequent
        re-direction and was very resistant to the service. Mother would
        make some progress, then digress. Mother cancelled multiple
        home-based casework sessions (approximately 10 sessions) and
        multiple scheduled visitations with [Child] (approximately 15
        sessions).


        47. During the time Mother was working with Lifeline Family
        Consultant, she was behind on her rent and facing eviction.
        Mother was resistant to setting and maintaining a financial
        budget and resistant to assistance with money management.


                                              *****


        49. Mother engaged in home-based therapy with Amy Kelly
        from Cornerstone between October 2016 and November 2018.
        Mother’s initial goal with Ms. Kelly, as established by Mother,
        was to get DCS out of her life. Mother later added goals of
        addressing anxiety, depression and anger. Mother made some
        progress, but would then regress.


        50. After Mother and [K.Y.] ended their relationship, Mother
        became less consistent with her therapy with Ms. Kelly.


        51. Mother was often inconsistent in attending her visitation
        with [Child]. In late 2018, Mother only attended approximately
        half of the scheduled supervised visits with [Child].




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 14 of 19
               52. Mother often caused friction between herself, DCS, CASA
               [Court Appointed Special Advocate] and service providers.


                                                     *****


               54. Mother was financially dependent on others, including
               [K.Y.]. Financial instability, housing instability and poor
               decision-making continued to be barriers for Mother.


               55. Mother reported to FCM Orto that she often met men online
               and convinced them to give her money.


               56. Mother was dishonest with DCS, CASA and service
               providers about her housing, employment and/or financial
               situation.


                                                     *****


               60. Mother continued to be inconsistent in attending her
               supervised visits with [Child]. At Mother’s request, her visitation
               with [Child] was reduced to one visit every other week.


       (App. Vol. II at 34-8.) As Mother does not challenge these findings, we accept

       them as true. See Madlem v. Arko, 592 N.E.2d 686, 687 (Ind. 1992) (“Because

       Madlem does not challenge the findings of the trial court, they must be accepted

       as correct.”).


[22]   The trial court’s findings overwhelmingly support the trial court’s conclusion

       that the conditions under which Child was removed from Mother’s care would

       not be remedied. Thus, the conclusion was not erroneous. See In re G.M., 71


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 15 of 19
N.E.3d 898, 908 (Ind. Ct. App. 2017) (affirming the trial court’s conclusion that

       the conditions under which child was removed from mother’s care would not

       be remedied based on mother’s pattern of behavior and noncompliance with

       services).


                                    III. Child’s Best Interests
[23]   In determining what is in Child’s best interests, a trial court is required to look

       beyond the factors identified by DCS and consider the totality of the evidence.

       In re A.K., 924 N.E.2d 212, 223 (Ind. Ct. App. 2010), trans. dismissed. A parent’s

       historical inability to provide a suitable environment, along with the parent’s

       current inability to do so, supports finding termination of parental rights is in

       the best interests of the child. In re A.L.H., 774 N.E.2d 896, 990 (Ind. Ct. App.

       2002). The recommendations of a DCS case manager and court-appointed

       advocate to terminate parental rights, in addition to evidence that conditions

       resulting in removal will not be remedied, are sufficient to show by clear and

       convincing evidence that termination is in Child’s best interests. In re J.S., 906
N.E.2d 226, 236 (Ind. Ct. App. 2009).


[24]   Mother argues termination of her parental rights is not in Child’s best interests

       because she “was not given a chance to reunify” with Child and DCS “did not

       work this case to reunify” Child with Mother. (Br. of Appellant at 28.) To the

       extent Mother’s argument impugns the services offered to her as part of the

       CHINS proceedings, a challenge to the services offered by DCS pursuant to the

       CHINS adjudication is not a ground by which a parent can attack the


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 16 of 19
       involuntary termination of that parent’s rights to a child. See In re H.L., 915
N.E.2d 145, 148 n.3 (Ind. Ct. App. 2009) (“failure to provide services does not

       serve as a basis on which to directly attack a termination order as contrary to

       law”). Further, as indicated supra, over the three years this matter has been

       pending, Mother was offered and participated in many services, but she had not

       demonstrated any progress in the skills she needed to reunify with Child.


[25]   Further, the CASA testified termination of the parent-child relationship was in

       Child’s best interests because she believed “[Mother] is either unwilling or

       unable to take care of [Child] and insure [sic] his health and well-being.” (Tr.

       Vol. III at 4.) Family Case Manager Zach Rozelle testified termination was in

       Child’s best interests and, when asked about Child in the foster care setting, he

       testified Child appeared “very comfortable, very at home[.]” (Id. at 51.) The

       trial court found Child gained weight in foster care and Child was “thriving” in

       his current placement. (App. Vol. II at 39.) Based thereon, we conclude the

       trial court’s findings support its conclusion that termination of Mother’s

       parental rights to Child was in Child’s best interests. See In re J.S., 906 N.E.2d
226, 236 (Ind. Ct. App. 2009) (recommendation of termination by DCS case

       worker and CASA coupled with conclusion that parent would not remedy the

       conditions under which child was removed was sufficient to terminate parent’s

       rights to child).




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 17 of 19
          IV. Satisfactory Plan for Care Following Termination
[26]   Pursuant to Indiana Code section 31-35-2-4(b)(2)(D), parental rights cannot be

       terminated unless DCS provides sufficient evidence of a satisfactory plan for the

       care and treatment of the child following termination. Mother argues DCS did

       not provide a satisfactory plan for Child’s care following termination because

       the “case manager did not go into detail about the child or the child’s plan.”

       (Br. of Appellant at 28.) Regarding this issue, the trial court found: “The

       Indiana DCS has a satisfactory plan for the care and treatment of the child,

       which includes adoption.” (App. Vol. II at 40.)


[27]   Adoption is a sufficient plan for a child’s care following termination of a

       parent’s rights. See In re S.L.H.S., 885 N.E.2d 603, 618 (Ind. Ct. App. 2008)

       (adoption is satisfactory plan for child’s care and treatment after termination).

       Additionally, such a plan “need not be detailed, so long as it offers a general

       sense of the direction in which the child will be going after the parent-child

       relationship is terminated.” In re Termination of Parent-Child Relationship of D.D.,

       804 N.E.2d 258, 268 (Ind. Ct. App. 2004), trans. denied. We find no error in the

       court’s conclusion.



                                                Conclusion
[28]   DCS presented evidence that supported the findings challenged by Mother.

       Further, the trial court’s findings supported its conclusions that the conditions

       under which Child was removed would not be remedied and that termination

       was in Child’s best interests. Finally, the proffered plan of adoption was
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 18 of 19
       sufficient evidence of a satisfactory plan for Child’s placement and care

       following termination of Mother’s parental rights. Accordingly, we affirm the

       involuntary termination of Mother’s parental rights to Child.


[29]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1714 | February 4, 2020   Page 19 of 19